DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 21, 2020, the rejections of claims 1-14 under 35 U.S.C. 112(b) or 102 as stated in the Office Action mailed on July 22, 2020 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saotome et al. (US Pub. 2017/0018650; hereinafter “Saotome”) in view of Shindo (US Pub. 2003/0062261).
Saotome discloses [Re claim 1] a coating liquid for forming an oxide (page 7, paragraph 128; page 9, paragraph 151), the coating liquid comprising: A element, which is at least one alkaline earth metal (page 9, paragraphs 151 and 152); and B element, which is at least one selected from the group consisting 5of gallium (Ga), scandium (Sc), yttrium (Y), and lanthanoid (scandium (Sc); page 9, paragraph 164).
Saotome fails to disclose explicitly wherein when a total concentration of the A element is denoted by CA mg/L and a total concentration of the B element is denoted by CB mg/L, a total of concentrations of sodium (Na) and potassium (K) in the coating liquid is (CA+CB)/103 mg/L or less but not zero and a total of concentrations of chromium (Cr), A+CB)/103 mg/L or less but not zero; and [Re claim 2] wherein when the total concentration of the A element is denoted by CA mg/L and the total concentration of the B element is denoted by CB mg/L, the total of concentrations of sodium (Na) and potassium (K) in the coating liquid is (CA+CB)/106 mg/L or less but not zero and the total of concentrations of chromium (Cr), 10manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), and copper (Cu) in the coating liquid is (CA+CB)/106 mg/L or less but not zero.
However, Shindo discloses a plurality of impurities in an element (page 1, paragraph 1) (zirconium or hafnium; the present application also discloses Zr or Hf as part of the coating liquid, and Saotome also discloses a third element, such as Zr or Hf), wherein the impurities are, for example, Na and K, which is 1 ppm (1 ppm is equal to 1 mg/L) or less, and Fe, Ni, Co, Cr, Cu and Mn is 50 ppm or less (page 1, paragraph 15; page 4, paragraph 62; see Table 1).  Based on a compositional ratio between the element A and the element B in Saotome, the (CA+CB)/103 ranges from 110 to 910 mg/L (page 3, paragraph 64; page 11, paragraph 192).  The impurities disclosed in Shindo are all less than 50 ppm (which is less than 50 mg/L but not zero).  Even though Saotome does not mention any impurities in the disclosure, several impurities may be included in the elements, and Shindo discloses examples of these impurities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to minimize impurities in an element, as taught by Shindo, because it would have been to obtain a reliable semiconductor device 
Saotome discloses [Re claim 3] wherein 20the coating liquid further comprises C element, which is at least one selected from the group consisting of Al, Ti, Zr, Hf, Nb, and Ta (zirconium-containing compound; page 9, paragraph 151; page 10, paragraph 177).
Saotome discloses [Re claim 4] wherein 82the coating liquid comprises: inorganic salts of the A element or the B element, oxides of the A element or the B element, hydroxides of the A element or the B element, halides of the A element or the B element, metal complexes of the A element or the B element, or5 organic salts of the A element or the B element (inorganic salts of the A element, such as magnesium nitrite; page 9, paragraphs 153 and 154).
Saotome discloses [Re claim 5] an oxide film, formed by heating a coating liquid, wherein the coating liquid comprises: a metal source (page 9, paragraph 152), which is at least one selected from the group consisting of inorganic salts, oxides, hydroxides, halides, metal complexes, and organic salts (inorganic salts; page 9, paragraphs 153 and 154), wherein a metal in the metal source is A element, which is at least one alkaline earth metal (page 9, paragraphs 151 and 152) and B element, which is at least one selected from the group consisting of gallium (Ga), scandium (Sc), yttrium (Y), and lanthanoid (scandium (Sc); page 9, paragraph 164); and 10a solvent (page 9, paragraph 151; page 11, paragraph 189).
A mg/L and a total concentration of the B element is denoted by CB mg/L, a total of concentrations of sodium (Na) and potassium (K) in the coating liquid is (CA+CB)/103 mg/L or less but not zero, and wherein a total of concentrations of chromium (Cr), 10manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), and copper (Cu) in the coating liquid is (CA+CB)/103 mg/L or less but not zero; and [Re claim 6] wherein the total of concentrations of sodium (Na) and potassium (K) in the coating liquid is (CA+CB)/106 mg/L or less but not zero, and wherein the total of concentrations of chromium (Cr), 10manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), and copper (Cu) in the coating liquid is (CA+CB)/106 mg/L or less but not zero.
However, Shindo discloses a plurality of impurities in an element (page 1, paragraph 1) (zirconium or hafnium; the present application also discloses Zr or Hf as part of the coating liquid, and Saotome also discloses a third element, such as Zr or Hf), wherein the impurities are, for example, Na and K, which is 1 ppm (1 ppm is equal to 1 mg/L) or less, and Fe, Ni, Co, Cr, Cu and Mn is 50 ppm or less (page 1, paragraph 15; page 4, paragraph 62; see Table 1).  Based on a compositional ratio between the element A and the element B in Saotome, the (CA+CB)/103 ranges from 110 to 910 mg/L (page 3, paragraph 64; page 11, paragraph 192).  The impurities disclosed in Shindo are all less than 50 ppm (which is less than 50 mg/L but not zero).  Even though Saotome does not mention any impurities in the disclosure, several impurities may be included in the elements, and Shindo discloses examples of these impurities.

Saotome discloses [Re claim 7] wherein 83the inorganic salt comprises at least one selected from the group consisting of nitrates, sulfates, carbonates, acetates, and phosphates (nitrates; page 9, paragraphs 153 and 154).
Saotome discloses [Re claim 8] wherein the halide comprises at least one selected from the group consisting of fluorides, schlorides, bromides, and iodides (fluorides; page 9, paragraphs 153 and 157).
Saotome discloses [Re claim 9] wherein the organic salt comprises at least one selected from the group consisting of carboxylates, carbolic acid, and derivatives thereof (lactic acid, a derivative of carboxylate; page 9, paragraph 161).
Saotome discloses [Re claim 10] wherein 10the solvent comprises at least one selected from the group consisting of organic acids, organic acid esters, aromatic compounds, diols, glycol ethers, polar aprotic solvents, alkane compounds, alkene compounds, ethers, alcohols, and water (water; page 11, paragraph 189).
Saotome discloses [Re claim 11] a method for producing an oxide film (a gate insulating layer; page 8, paragraph 149), the method comprising: coating an object with the coating liquid (page 11, paragraph 196) for forming an oxide 15according to claim 1 (see the rejection of claim 1 shown above), thereby forming a coated object (page 11, 
Saotome discloses [Re claim 12] a method for producing the oxide film (a gate insulating layer; page 8, paragraph 149) according to claim 5 (see the rejection of claim 5 shown above), the method comprising: coating an object with the coating liquid for forming an oxide (page 11, paragraph 196), thereby forming a coated object (page 11, paragraph 196), and heating the coated object (page 11, paragraph 197) to obtain the oxide film (page 13, paragraph 227; see figs. 3A-3D).
Saotome discloses [Re claim 13] a method for producing a field-effect transistor (page 13, paragraphs 225 and 226; see fig. 3A-3D), the method comprising 20forming an oxide film (page 11, paragraphs 192 and 194) using the coating liquid for forming an oxide according to claim 1 (see the rejection of claim 1 shown above), thereby forming a gate insulating layer 23 (page 13, paragraph 227); forming a gate electrode 22 (page 13, paragraph 227) on the gate insulating layer (see figs. 3C and 3D), and heating the gate electrode on the gate insulating layer, thereby producing the field-effect transistor (page 17, paragraph 309).
Saotome discloses [Re claim 14] a method for producing a gate insulating layer 23 (page 13, paragraph 227; see fig. 3A-3D), the method comprising: 20forming the oxide film according to claim 5 (see the rejection of claim 5 shown above) using the coating liquid for forming an oxide (page 11, paragraphs 192 and 194), thereby forming the gate insulating layer 23 (page 13, paragraph 227; see fig. 3A-3D).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 15, 2021